            Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 1 of 17



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com
       -and-
REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, NY 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                      1:19-cv-10686

Ryan Cosgrove, individually and on behalf
of all others similarly situated,
                                  Plaintiff,
                                                              Class Action Complaint
                    - against -

Oregon Chai, Inc.,
                                  Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.       Oregon Chai, Inc. (“defendant”) manufactures, distributes, markets, labels and sells

powdered chai tea mix packets purporting to be flavored by vanilla, under their Oregon Chai brand

(“Products”).

       2.       The Products are available to consumers from retail and online stores of third-parties

and defendant’s website and contain eight packets each weighing one ounce (28g).

       3.       The front label includes the main flavor designation, “Vanilla,” “Vanilla and honey


                                                   1
                Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 2 of 17



combine with premium black tea and chai spices” and “Made with Natural Ingredients.”




           4.     Chai refers to a “type of drink, made originally in India, consisting of tea made with

spices and usually with milk and sugar added.”1

           5.     Chai is often flavored vanilla because the flavor from this tropical orchid helps to

smooth out the spiciness and enhance the sweetness.

           6.     The Products are misleading because although labeled as “Vanilla,” they have less

real vanilla flavor than the label suggests.



1
    Cambridge Dictionary, Chai, Definition.


                                                     2
             Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 3 of 17



I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        7.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”2

        8.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”3

        9.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.4

        10.    It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”5

        11.    This demand could not be met by the natural sources of vanilla, leading

manufacturers and merchants to devise clever, deceptive and dangerous methods to imitate

vanilla’s flavor and appearance.

        12.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive



2
  21 C.F.R. §169.3(c).
3
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
4
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
5
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        3
            Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 4 of 17



oil made from cottonseeds to the horsemeat scandal in the European Union.6

         13.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


      A. Food Fraud as Applied to Vanilla

         14.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.7

         15.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.8

         Type of Food Fraud                                      Application to Vanilla

    ➢ Addition of markers
                                         •    Manipulation of the carbon isotope ratios to produce
       specifically tested for
                                              synthetic vanillin with similar carbon isotope composition
       instead of natural
                                              to natural vanilla
       component of vanilla beans

                                         •    Ground vanilla beans and/or seeds to provide visual appeal
    ➢ Appearance of more and/or               as “specks” so consumer thinks the product contains real
       higher quality of the                  vanilla beans, when the ground beans have been exhausted
       valued ingredient                      of flavor
                                         •    Caramel to darken the color of an imitation vanilla so it




6
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
7
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
8
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                          4
            Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 5 of 17



                                            more closely resembles the hue of real vanilla9
                                        •   Annatto and turmeric extracts in dairy products purporting
                                            to be flavored with vanilla, which causes the color to better
                                            resemble the hue of rich, yellow butter

                                        •   Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                            beans, are banned from entry to the United States due to
       replacement of a high
                                            fraudulent use
       quality ingredient with
                                        •   Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                            added to imitation vanillas to increase vanilla flavor
       lower quality
                                            perception

    ➢ Addition of less expensive
                                        •   Synthetically produced ethyl vanillin, derived from
       substitute ingredient to
                                            recycled paper, tree bark or coal tar, to imitate taste of real
       mimic flavor of more
                                            vanilla
       valuable component

                                        •   “to mix flavor materials together at a special ratio in which
                                            they [sic] compliment each other to give the desirable
                                            aroma and taste”10
                                        •   Combination with flavoring substances such as propenyl

    ➢ Compounding, Diluting,                guaethol (“Vanitrope”), a “flavoring agent [, also]

       Extending                            unconnected to vanilla beans or vanillin, but unmistakably
                                            producing the sensation of vanilla”11

                                        •   “Spiking” or “fortification” of vanilla through addition of
                                            natural and artificial flavors including vanillin, which
                                            simulates vanilla taste but obtained from tree bark

    ➢ Addition of fillers to give •         Alleged injection of vanilla beans with mercury, a


9
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
10
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
11
   Berenstein, 423.


                                                       5
           Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 6 of 17



      the impression there is                 poisonous substance, to raise the weight of vanilla beans;
      more of the product than                see International Flavors and Fragrances (IFF), Inc. v.
      there actually is                       Day Pitney LLP and Robert G. Rose, 2005. Docket
                                              Number L-4486-09, Superior Court of New Jersey,
                                              Middlesex County.

                                         •    Subtle, yet deliberate misidentification and obfuscation of
                                              a product’s components and qualities as they appear on the
                                              ingredient list
                                               o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
 ➢ Ingredient List Deception12                 o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
                                               o “Vanilla With Other Natural Flavors” – implying such
                                                  a product has a sufficient amount of vanilla to
                                                  characterize the food; often containing high amount of
                                                  vanillin, which must be disclosed as an artificial flavor
                                                  when paired with vanilla


II.      Use of Vanilla “WONF” (in sheep’s clothing) to Imitate Real Vanilla

         16.    The global shortage of vanilla beans has forced the flavor industry to “innovate[ing]

natural vanilla solutions…to protect our existing customers.”13

         17.    These “customers” do not include the impoverished vanilla farmers who are at the

mercy of global conglomerates nor consumers, who are sold products labeled as “vanilla” for the

same or higher prices than when those products contained only vanilla.

         18.    According to Suzanne Johnson, vice president or research at a North Carolina


12
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.
13
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                         6
           Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 7 of 17



laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

        19.     According to industry leaders like the head of “taste solutions” at Irish conglomerate

Kerry, flavor manufacturers must “[G]et creative” and “build a compounded vanilla flavor with

other natural flavors.”

        20.     These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” blended together in a special ratio to complement and enhance

the vanilla component.14

        21.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”15

        22.     The only way to duplicate vanilla’s taste is to use components designed to imitate it,

like vanillin, or enhance or extend its flavor – all of which are inconsistent with the vanilla

flavoring expected by consumers.


III.    Labeling of Products as “Vanilla” is Misleading

        23.     The front labels tell consumers the Product’s (1) characterizing flavor is vanilla and

(2) contain a sufficient amount of the characterizing food ingredient, vanilla flavoring or vanilla

extract, to independently characterize the Product.

        24.     The unqualified, prominent and conspicuous front label representation of “Vanilla”

is false, deceptive and misleading because the Products contain flavoring other than vanilla, as



14
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
15
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.


                                                         7
          Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 8 of 17



revealed by “Natural Flavors” on the ingredient list.




        INGREDIENTS: SUGAR, DRIED WHOLE MILK, DRIED NONFAT MILK, DRIED
        HONEY,   TAPIOCA    MALTODEXTRIN,     INSTANT   BLACK     TEA,
        MALTODEXTRIN, SALT, NATURAL FLAVORS.

       25.    “Natural flavor” is defined generally as “the essential oil, oleoresin, essence or

extractive…which contains the flavoring constituents” from a natural source such as plant material

and can refer to combinations of natural flavors. See 21 C.F.R. § 101.22(a)(3),

       26.    “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

       27.    Where a product is represented as “Vanilla” on the front label but the ingredient list

declares “Natural Flavors,” it means that if any vanilla was used in the product, it is as a component

of the “natural flavor” ingredient.

       28.    In the context of a vanilla front label claim and natural flavors representation on the

ingredient list, the ingredient used would be “vanilla with other natural flavors.”

       29.    Because the Product’s front label does not disclose these “other natural flavors,”

consumers will expect they get a product flavored exclusively with vanilla – beyond those

components which form the “base” of a chai beverage, i.e., spices and tea components.

       30.    When companies use vanilla and non-vanilla flavors in a product, they are often

purchased in one package or container.

       31.    The reasons for this include (1) having to manage fewer suppliers, (2) formulation

and blending of the flavor components to enhance and modify other components or product


                                                  8
            Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 9 of 17



ingredients, (4) consistency within the product batches the flavor is added to, (5) volatile nature of

flavoring constituents, (6) the ability to make misleading representations with respect to a

product’s flavor and ingredients and (7) ease of use.

         32.    Where a multicomponent ingredient is included in a food, it can be declared by (1)

indicating the common or usual name of the ingredient with the components declared in

parentheses in order of predominance by weight and (2) by splitting the components of the

ingredient and incorporating them into the ingredient list in order of predominance by weight.16

         33.    When a food manufacturer receives a flavor component from a flavor supplier that

consists of two or more natural flavor ingredients, it can be labeled by declaring each ingredient

by its common or usual name such as “strawberry flavor, banana flavor.”17

         34.    Flavorings are not subject to the provisions which allow for the components of an

ingredient to be incorporated into the statement of ingredients in order of predominance by weight

such that when “strawberry flavor, banana flavor” is added to a fabricated food, it will be

designated as “natural flavor.”18

         35.    One of the reasons for this exception is because components of a flavor may be highly

concentrated – i.e., if a component of the flavoring is highly concentrated and another is a natural

compound, if these were split apart, the presence of the natural compound would be higher in order

on the ingredient list, giving the impression the product contains more of it than it actually does,

even though the former is more powerful in imparting flavor to the product.


IV. Conclusion


16
   21 C.F.R. § 101.4(b)(2).
17
   21 C.F.R. § 101.22(g)(2).
18
   See 21 C.F.R. § 101.4(b)(1) (“Spices, flavorings, colorings and chemical preservatives shall be declared according
to the provisions of 101.22.”) with 21 C.F.R. § 101.22(h)(1) (“The label of a food to which flavor is added shall declare
the flavor in the statement of ingredients in the following way: (1) Spice, natural flavor, and artificial flavor may be
declared as "spice", "natural flavor", or "artificial flavor", or any combination thereof, as the case may be.”)


                                                           9
         Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 10 of 17



       36.   The proportion of the characterizing component, vanilla, has a material bearing on

price or consumer acceptance of the Products because it is more expensive and desired by

consumers.

       37.   The Products are misleading because they do not contain the amount, type and

percentage of vanilla as a component of the flavoring in the Products, which is required by the

labeling and consistent with consumer expectations.

       38.   Had plaintiff and class members known the truth about the Products, they would not

have bought the Product or would have paid less for it.

       39.   The Products contain other representations which are misleading and deceptive.

       40.   As a result of the false and misleading labeling, the Products are sold at premium

prices, approximately no less than $4.99 per 8 oz (224 g), calculated on an average per ounce basis

across the Products, excluding tax – compared to other similar products represented in a non-

misleading way.

                                     Jurisdiction and Venue


       41.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

       42.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

       43.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

       44.   This is a reasonable assumption because defendant’s Products are sold in tens of

thousands of stores across all 50 states and have been sold bearing the allegedly misleading claims



                                                   10
            Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 11 of 17



for at least several years.

        45.    Plaintiff Ryan Cosgrove is a citizen of Connecticut and seeks to represent a

Connecticut class of consumers.

        46.    Defendant Oregon Chai, Inc. is a Oregon corporation with a principal place of

business in Seattle, King County, Washington.

        47.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        48.    Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        49.    A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                 Parties

        50.    Plaintiff Ryan Cosgrove is a citizen of Bronx County, New York.

        51.    Defendant is a Oregon corporation with a principal place of business in Seattle, King

County, Washington.

        52.    During the class period, plaintiff purchased one or more of the Products identified

herein for personal use, consumption or application based on the above representations, in states

including New York and California, for no less than the price indicated, supra, excluding tax, in

her state or an immediately adjacent state.

        53.    Plaintiff would consider purchasing the Product again if there were assurances that

the Products’ representations were no longer misleading.

                                         Class Allegations


        54.    The classes will consist of all consumers in all 50 states with sub-classes for the



                                                 11
         Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 12 of 17



individual states and nationwide classes.

       55.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.

       56.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same representations.

       57.    Plaintiffs is adequate representative because his or her interests do not conflict with

other members.

       58.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       59.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       60.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       61.    Plaintiff seeks class-wide injunctive relief because the practices continue.

              New York General Business Law (“GBL”) §§ 349 & 350, California Consumer
                  Protection Laws (“CLRA”) et seq. and Consumer Protection Statutes
                                    of Other States and Territories

       62.    Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350 and California Consumer Legal Remedies Act

(“CLRA”), Unfair Competition Act, et seq.

       63.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       64.    Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.


                                                 12
         Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 13 of 17



       65.      Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       66.      Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to characterize the taste or flavor of the Products.

                                         Negligent Misrepresentation

       67.      Plaintiff incorporates by reference all preceding paragraphs.

       68.      Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through misrepresenting the characterizing properties

of the flavoring ingredient, given that the amount of vanilla is non-detectable by advanced

scientific means.

       69.      Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       70.      This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       71.      The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       72.      Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       73.      Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.




                                                  13
         Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 14 of 17



             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       74.    Plaintiff incorporates by reference all preceding paragraphs.

       75.    Defendant manufactures and sells products which contain the identified

characterizing ingredients and/or flavors, in amounts sufficient to independently characterize the

Products, which are desired by consumers.

       76.    The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the flavoring not consisting entirely of vanilla from

vanilla beans.

       77.    Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Products.

       78.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       79.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       80.    The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       81.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud


       82.    Plaintiff incorporates by references all preceding paragraphs.

       83.    Defendant’s purpose was to sell products which purported to contain valuable and

desired characterizing ingredients and/or flavors, and represent the Products were predominantly


                                                 14
         Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 15 of 17



flavored by the designated ingredients and contained sufficient independent amounts of same.

       84.    Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained non-vanilla flavoring as part of the vanilla component in the Products.

       85.    Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                            Unjust Enrichment

       86.    Plaintiff incorporates by reference all preceding paragraphs.

       87.    Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of Plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

       and disgorgement for members of the State Subclasses pursuant to the consumer protection

       laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and


                                                  15
        Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 16 of 17



   6. Other and further relief as the Court deems just and proper.

Dated: November 18, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              Telephone: (516) 303-0552
                                                              Facsimile: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056
                                                                      -and-
                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 West 93rd Street, 16th Floor
                                                              New York, NY 10025
                                                              Telephone: (212) 643-0500
                                                              Facsimile: (212) 253-4272
                                                              mreese@reesellp.com




                                              16
         Case 1:19-cv-10686-KPF Document 1 Filed 11/18/19 Page 17 of 17



1:19-cv-10686
United States District Court
Southern District of New York

Ryan Cosgrove, individually and on behalf of all others similarly situated,


                                        Plaintiff


        - against -


Oregon Chai, Inc.,
                                         Defendant




                                   Class Action Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 18, 2019
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
